--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  IT MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITY UNDER SUCH ACT OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.
 
CROWDGATHER, INC.
 
SECURED PROMISSORY NOTE
 


$________________ Woodland Hills, California
_____________, 2014


CrowdGather, Inc., a Nevada corporation (the “Company”), for value received,
hereby promises to pay to ______________ (“Holder”), the sum of
___________________ ($_________,000) on the terms and conditions set forth in
this Secured Promissory Note (the “Note”).  Payment for all amounts due
hereunder shall be made by mail to the registered address of Holder. The
performance of the obligations of the Company hereunder are secured in
accordance with the terms of a Security Agreement of even date herewith and all
other present and future security agreements between the Company and Holder.
This Note is being issued by the Company pursuant to, and entitled to the
benefits of, that certain Exchange Agreement, dated _____________, 2014 (the
“Exchange Agreement”).


The following is a statement of the rights of Holder of this Note and the
conditions to which this Note is subject, and to which Holder hereof, by the
acceptance of this Note, agrees:


1.           Maturity.  The principal hereof and any unpaid accrued interest
hereon, as set forth below, shall be due and payable on the earlier to occur
of:  (i) _______________, 2015 (“Maturity Date”); and (ii) when declared due and
payable by Holder upon the occurrence of an Event of Default (as defined below).


2.           Interest.  This Note shall accrue interest on the principal for a
period of one year from the date of this Note at a rate of the lower of (i)
twelve percent (12%) per annum; or (ii) the maximum allowable rate under
applicable laws (such rate, the “Interest Rate”).  Interest shall be calculated
on the basis of a 360-day year for the actual number of days elapsed.  If there
occurs an acceleration or prepayment of the Note prior to the Maturity Date in
accordance with the terms hereof, all interest due and payable at such time on
the principal amount due shall be paid in full.  All payments hereunder are to
be applied first to reasonable costs and fees referred to herein, second to the
payment of accrued interest, and the remaining balance to the payment of
principal.


3.           Events of Default.  If any of the events specified in this Section
3 shall occur (herein individually referred to as an “Event of Default”), Holder
may, so long as such condition exists, declare the entire principal and unpaid
accrued interest hereon immediately due and payable, by notice in writing to the
Company:


(a)           Default in the payment of the principal or unpaid accrued interest
of this Note when due and payable;


(b)           The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the Federal Bankruptcy Act, or
any other applicable Federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the taking of corporate action by the Company in furtherance of any such
action;


 
1

--------------------------------------------------------------------------------

 
(c)           If, within 60 calendar days after the commencement of an action
against the Company, without the consent or acquiescence of the Company (and
service of process in connection therewith on the Company) seeking any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or all orders or proceedings
thereunder affecting the operations or the business of the Company stayed, or if
the stay of any such order or proceeding shall thereafter be set aside, or if,
within 60 calendar days after the appointment without the consent or
acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated; or


(d)           Any material breach of the Security Agreement between the parties
of even date herewith that remains uncured after notice of breach and failure to
timely cure such breach.


4.           Holder’s Rights Upon Event of Default.  Upon the occurrence and
continuance of any Event of Default, Holder in his sole and absolute discretion
shall have the right to declare all unpaid interest and principal immediately
due and payable and exercise all other legal rights in connection therewith.


5.           Prepayment.  The Company may at any time prepay in whole or in
part, the principal sum, plus accrued interest to date of such prepayment, of
this Note.


6.           Successors and Assigns; Assignment.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Holder.


7.           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and Holder.


8.           Waiver of Notice.  The Company hereby waives notice, presentment,
demand, protest and notice of dishonor.


9.           Treatment of Note.  To the extent permitted by generally accepted
accounting principles, the Company will treat, account and report the Note as
debt and not equity for accounting purposes and with respect to any returns
filed with Federal, state or local tax authorities.


10.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or if sent by nationally recognized courier
service or mailed by registered or certified mail, postage prepaid, to the
respective addresses of the parties as set forth on the signature page hereof or
if sent by facsimile to the respective facsimile numbers of the parties set
forth on the signature page hereof.  Any party hereto may by notice so given
change its address for future notice hereunder.  Notice shall conclusively be
deemed to have been given and received when personally delivered or 3 business
days after deposited in the mail or one business day after sent by courier or
upon confirmation of facsimile delivery in the manner set forth above.


11.           No Stockholder Rights.  Nothing contained in this Note shall be
construed as conferring upon Holder or any other person the right to vote or to
consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of the Company or any other matters
or any rights whatsoever as a stockholder of the Company.


12.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be determined in
accordance with the provisions of the Exchange Agreement.


13.           Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this
Note.  Except as otherwise indicated, all references herein to Sections refer to
Sections hereof.

 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.



 
CrowdGather, Inc.
 
 
By:          _______________________ 
Name:     Sanjay Sabnani
Its:           President
 
20300 Ventura Blvd. Suite 330
Woodland Hills, CA 91364
 
 
 
 
Holder:                          ______________________
Address:                       ______________________
       ______________________
 
Telephone:                   ______________________
Facsimile:______________________
 
 
 
     





 
 3

--------------------------------------------------------------------------------